PER CURIAM.
Fred Wallace, Jr., a state prisoner, seeks to appeal the district court’s order dismissing his habeas corpus petition, 28 U.S.C. § 2254 (2000), on procedural default grounds.
To be entitled to a certificate of appealability, Wallace must make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). When a district court dismisses solely on procedural grounds, the movant “must demonstrate both (1) ‘that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right,’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.2001) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)), cert. denied, 534 U.S. 941, 122 S.Ct. 318, 151 L.Ed.2d 237 (2001). Upon examination of Wallace’s petition, we cannot conclude that reasonable jurists would find it debatable whether the district court correctly concluded that the petition was untimely filed. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.